Mr. Justice Burnett
delivered the opinion of the court.
The allegations attacking the proceedings of the districts resulting in the imposition of taxes upon the property of the plaintiff are purely conclusions of law and contain no statement of any fact except that per*276sons voted on the motion to levy the tax who were not legal voters. As to that, it is not disclosed whether such persons voted for or against the scheme or in such numbers as would affect the result. The plaintiff cannot take anything by that statement. As to the other matter in the excerpt last quoted, it has been constantly decided by this court for many years that, if a pleader desires relief, he must state facts from which the court may draw the desired conclusions. A presentation of the deductions themselves, unsupported by averment of facts, tenders no issue. The precept is established by the precedents here noted: Longshore Printing Co. v. Howell, 26 Or. 527 (38 Pac. 547, 46 Am. St. Rep. 640, 28 L. R. A. 464, note); O’Hara v. Parker, 27 Or. 156 (39 Pac. 1004); Southern Oregon Co. v. Coos County, 30 Or. 250 (47 Pac. 584); Fisher v. Union County, 43 Or. 223 (72 Pac. 797); State ex rel. v. Williams, 45 Or. 314 (77 Pac. 965, 67 L. R. A. 167); Holmes v. Cole, 51 Or. 483 (94 Pac. 964); Drummond v. Miami Lbr. Co., 56 Or. 575 (109 Pac. 753); Morton v. Wessinger, 58 Or. 80 (113 Pac. 7); Cook v. Howard, 59 Or. 372 (117 Pac. 320); Splonskofsky v. Minto, 62 Or. 560 (126 Pac. 15); Hochfeld v. Portland, 72 Or. 190 (142 Pac. 824).
The decree of the Circuit Court is affirmed.
Aefirmed.